UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4440



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOM TOLLISON, a/k/a Thomas C. Tollison,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-cr-707)


Submitted: December 21, 2006               Decided: December 29, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Regan
Alexandra Pendleton, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tom    Tollison   appeals   his   conviction   and   sentence

following a guilty plea to conspiracy to distribute 50 grams or

more of methamphetamine and 500 grams or more of a mixture or

substance containing methamphetamine, in violation of 18 U.S.C.

§ 841(a)(1)(2000). Tollison’s attorney on appeal has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious issues for appeal, but raising as a

potential issue whether the district court complied with Fed. R.

Crim. P. 11 in accepting Tollison’s guilty plea.           Tollison was

advised of his right to file a pro se supplemental brief, but has

not done so.      Finding no reversible error, we affirm.

            Counsel raises the issue of whether the district court

fully complied with Rule 11, but identifies no error in the Rule 11

proceeding and concludes that there was full compliance with the

Rule.     After a thorough review of the record, we similarly find

that the district court complied with the requirements of Rule 11.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Tollison’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then


                                  - 2 -
counsel   may   move     in   this    court    for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because

the   facts   and   legal contentions are adequately presented in the

materials     before    the   court    and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 3 -